Citation Nr: 0004102	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left arm injury.

2.  Entitlement to service connection for the residuals of a 
left hand injury.

3.  Entitlement to an increased disability rating for the 
residuals of a compression fracture to L4, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal arises from a rating decision of March 1997 from 
the Reno, Nevada, Regional Office (RO).

The remand that follows will address the issues of service 
connection for the residuals of a left hand injury and 
entitlement to an increased rating.


FINDINGS OF FACT

1.  There is no evidence of a left arm disease or injury 
during service.

2.  There is no competent evidence of a present left arm 
disability.

3.  The claim of entitlement to service connection for a left 
hand injury is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left arm 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for a left hand 
disability is well grounded, and the Department has not 
satisfied the duty to assist.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Private hospital records, dated in September 1966, note the 
veteran was in an automobile accident.  The records note many 
small bruises on both hands.

The report of medical history, dated in September 1967 for 
separation from service, notes that the veteran indicated 
that he had not had arthritis or rheumatism, bone or joint 
deformity, or a painful elbow.  The report only indicates 
that in September 1966, the veteran had a fracture of a 
vertebra.  The report of medical examination, also dated in 
September 1967 for separation, shows that the clinical 
evaluation of the upper extremities was normal.

Department of Veterans Affairs (VA) clinical records, dated 
from October 1993 to August 1997, do not show any complaints 
or findings related to the left arm. 

The report of a VA examination, dated in May 1997, notes that 
the veteran claimed that he dislocated his left thumb and 
tore muscles in his left forearm in the spring of 1967 while 
driving a truck, and that a cast was applied.  The diagnosis 
was osteoarthritis of the hands, bone cyst of the first left 
metacarpal, and arthritis at the base of the first 
metacarpal.  A report of VA X-rays, also dated in May 1997, 
notes a small bone cyst at the base of the first left 
metacarpal.

The veteran presented testimony at a personal hearing at the 
RO in March 1998.  He testified that he injured his left hand 
and forearm while driving a truck.  He indicated that he was 
treated at the Fort Huachuca hospital and his arm was placed 
in a cast.  He stated that his left arm/hand was injured in 
the spring of 1967 in a different incident from the September 
1966 automobile accident.  

The report of a VA examination, dated in April 1998, notes 
that the veteran indicated he dislocated his left thumb while 
driving a truck, and that it was treated by closed reduction 
and casting.  The diagnosis was advanced arthritis of the 
base of the thumb, post traumatic with a traumatic cyst in 
the base of the first metacarpal.  Reports of X-rays, also 
dated in April 1998, show severe degenerative changes of the 
left first carpometacarpal joint and degenerative changes of 
the distal interphalangeal joint of the fifth digit.

A request for information, received in May 1998, indicates 
that a search for clinical records from Fort Huachuca and 
morning reports at the National Personnel Records Center 
(NPRC) was negative.


II.  Legal analysis

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A.  Left Arm Injury

The available service medical records do not show any left 
arm injury and the September 1966 private hospital records do 
not show any injury to the arms.  Additionally, the report of 
medical history at discharge does not show that the veteran 
complained of a left arm problem or a history of a left arm 
injury.  The discharge examination report shows that the 
upper extremities were normal.  Therefore, there is no 
evidence of a left arm disease or injury during service.  
38 C.F.R. § 3.303 (1999).

The May 1997 and April 1998 VA examination reports do not 
show that the veteran has a left arm disability.  
Additionally, VA clinical records, dated from October 1993 to 
August 1997, do not show a left arm disorder.  Therefore, 
there is no evidence of a current left arm disability.  In 
the absence of proof of a present disability, there is no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

The veteran testified at a hearing at the RO in March 1998 
that he injured his left forearm while driving a truck in 
service.  He indicated that he was treated with a cast.  
However, there is no evidence in the service medical records 
of this and he denied having a history of a left arm injury 
or an arm problem at the time of his discharge.  
Additionally, as noted above, there is no competent medical 
evidence that he has a present left arm disorder.  His 
assertions do not constitute competent medical evidence since 
as a lay person, he is not considered competent to render 
opinions as to medical diagnoses or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A claimant's personal belief, 
however sincere, cannot form the basis of a well grounded 
claim.  Voerth v. West, 13 Vet. App. 117 (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of a left arm 
injury or disease during service.  There is also no competent 
evidence in the record which shows that the veteran currently 
has a left arm disability.  Accordingly, the claim is not 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober 126 F.3d 1464 (Fed.Cir. 1997).  The RO 
attempted to obtain evidence from secondary sources to 
attempt to corroborate the veteran's assertion concerning the 
arm injury in service.  However, the NPRC was unable to 
provide any additional evidence.  

Based on the foregoing, the veteran's claim for service 
connection for a left arm disability is denied as being not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

B.  Left Hand Injury

September 1966 private hospital records show that the 
veteran's hands were bruised in an automobile accident.  
Therefore, there is evidence of an inservice hand injury.  
Additionally, the veteran testified that he injured his left 
hand while driving a truck and the April 1998 VA examination 
report shows that the veteran provided a history of injuring 
his left hand while driving a truck.  The diagnosis shown in 
the examination report indicates that the arthritis in the 
left thumb was post traumatic.  As the only trauma reported 
was that involving the injury while driving a truck, it is 
presumed that the examiner related the veteran's current 
thumb disability to the claimed inservice injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Accordingly, there is lay evidence of an injury in service 
and medical evidence of a current disability and a connection 
to the injury in service.  The claim is plausible, and 
additional assistance is required.


ORDER

Service connection for a left arm disability is denied.  The 
claim of entitlement to service connection for a left hand 
disability is well grounded, and, to that extent, the appeal 
is granted.


REMAND

In the veteran's April 1997 statement that was accepted as a 
notice of disagreement, the veteran claimed that he had been 
diagnosed with arthritis by the Social Security 
Administration.  This indicates that he has been evaluated by 
Social Security for disability benefits.  Records of such an 
evaluation may provide probative evidence for addressing his 
service connection and increased rating claims.  Therefore, 
this case must be returned to the RO for attempt to obtain 
Social Security Administration records related to any 
disability claims made with that agency by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In a November 3, 1998, letter to the veteran, the RO advised 
him that his case was being forwarded to the Board for 
consideration.  The letter also advised him that he had 90 
days in which to submit additional evidence concerning his 
appeal.  On February 3, 1999, an August 1998 private clinical 
record related to his lumbar spine and radiographic image 
copies were received at the Board.  This evidence was mailed 
on January 29, 1999.  Therefore, pertinent evidence was 
submitted within 90 days of certification and transfer of 
this case to the Board.  This evidence is pertinent to the 
issue of an increased rating for the residuals of a 
compression fracture of L4.  A waiver of consideration of 
this additional evidence by the RO has not been received.  
Therefore, this case must be returned to the RO for 
consideration of this additional evidence.  38 C.F.R. 
§ 20.1304(a), (c) (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should request legible copies 
of any disability determination(s) made 
by the Social Security Administration and 
legible copies of medical evidence used 
for such determination(s).  

2.  Following completion of the above, 
the RO should again review the veteran's 
claims, and determine whether service 
connection for a left hand disability and 
an increased disability rating for the 
residuals of a compression fracture to L4 
can be granted.  In addressing the 
increased rating claim, the RO should 
consider the additional evidence that was 
received at the Board.  The RO should 
conduct any additional evidentiary 
development deemed necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case and be apprised of the applicable period of time 
within which to respond.  The case should then be returned to 
the Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



